DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and remarks filed on 11/15/2021 are acknowledged.  Claims 37-39 and 46-47 are amended.  Claim 48 is cancelled.  Claims 1-3, 5-6, 8, 12-14, 16-19, 23-28, 32, 35-39, 46-47, and 51-52 are pending.  Claims 1-3. 5-6, 8, 12-14, 16-19, 23-28, 32, 35-36, and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 37-39 and 46-47 are currently under examination.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/514,209, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No mention is made of Faecalibacterium prausnitzii or Holdemania filiformis in the provisional application.  Therefore, claims 39 and 46-48 are not entitled to the priority date of the provisional application.
Applicant argues:  That Faecalibacterium prausnitzii and Holdemania filiformis are taught in Table 2D of 62/514,209.


Objections Withdrawn
The objection to the description of the drawings is withdrawn in light of applicant’s amendment to the specification.  

New Claim Objections
Claims 37, 39, and 47 are objected to because of the following informalities:  
Claims 37, 39, and 47 contain the name “thetaiotamicron” which is a misspelling of “thetaiotaomicron”.  
In lines 11-12 of claim 39, the grammatically incorrect phrase “component is comprises” should be corrected.
Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claims 37-39, 46, and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Zitvogel et al (WO2016/063263; IDS filed 3/31/2020) is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 37 is rendered indefinite by the term “composition”.  There is no definition of the term in the specification.  The dictionary definition of the term is: product of mixing or combining various elements or ingredients.  Based on the wording of claim 38, the first and second components of the composition can be provided in separate formulations. As such, they would not be together in a single composition.  One cannot have a composition that is composed of two things that have not been mixed or combined.  Therefore, it is not clear what is meant to be encompassed by the term composition.  
Applicant argues:  That the term composition has been substituted with the word component.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  The claim is still drawn to a composition that contains components that are do not have to be in a single formulation, which does not make sense.

Claim 38 is indefinite because the first and second components can be provided in separate formulations.  It is not clear how two separate components can be a single composition when they are not mixed or combined.
Applicant argues:  That the term composition has been substituted with the word component.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  The claim is still drawn to a composition that contains components that are do not have to be in a single formulation, which does not make sense.

Claim 46 is indefinite because it refers to a Table in the specification.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a 
Applicant argues: That the length of Tables 2A to 2D is such that it would be better to incorporate the tables by reference.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Applicant’s invention is easily defined by words.  Furthermore, the length of the tables comes mostly from the space taken up by data other than the bacterial names as well as names that are repeated.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claim 47 under 35 U.S.C. 102(a)(1) as being anticipated by Zitvogel et al (WO2016/063263; IDS filed 3/31/2020) is maintained for the reasons set forth in the previous office action.  The rejection has been updated to reflect the amended claim.
The instant claim is drawn to a composition comprising at least one of Faecalibacterium prausnitzii and Bacteroides thetaiotaomicron.
Zitvogel et al disclose the use of combinations of probiotics and immune checkpoint inhibitors to increase the anti-cancer efficacy of the immune checkpoint inhibitor (see abstract).  The composition can comprise Bacteroides thetaiotamicron and an immune checkpoint inhibitor (see page 4, lines 22-29).  The immune checkpoint inhibitors to be used include ipilimumab (see page 18, lines 25-30).  Additionally, Zitvogel et al disclose a composition comprising Bacteroides thetaiotamicron.  As nothing else is recited in the composition, Bacteroides thetaiotamicron would have been isolated.
Applicant argues:

Applicant’s arguments have been fully considered and are not persuasive for the following reasons: It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim requires only a composition with an effective amount of an isolated Bacteroides thetaiotaomicron.  As set forth above, Zitvogel teaches this.

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 is indefinite because the third and fourth options are the same.  Further, the fifth and sixth options require the first component to further comprise Holdemania filiformis or 

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Maltzahn et al (US Patent Application Publication 2016/0213702, 7/28/2016) in view of Vetizou et al (Science, 350:1079-1084, 2015).
The instant claims are drawn to compositions comprising isolated Faecalibacterium prausnitzii or Bacteroides thetaiotaomicron and to compositions comprising a first component comprising Faecalibacterium prausnitzii and Bacteroides thetaiotaomicron and a second component comprising ipilimumab, nivolumab, ipilimumab plus nivolumab, or pembrolizumab.
Maltzahn et al disclose compositions comprising a probiotic component and a drug for use in treating patients with various conditions including liver cancer (see paragraph 0065).  The drug can be ipilimumab and the probiotic component includes Faecalibacterium prausnitzii as well as other bacteria including Bacteroides and Akkermansia (see paragraph 0082 and 0284-0286).  
Maltzahn et al differs from the instant invention in that, while they disclose the inclusion of Bacteroides in the composition, they do not specify Bacteroides thetaiotaomicron.

It would have been obvious to one of ordinary skill in the art, at the time of invention, to choose Bacteroides thetaiotaomicron as the Bacteroides species in the composition of Maltzahn et al, because Vetizou et al showed that Bacteroides thetaiotaomicron is associated with efficacy of ipilimumab treatment.  
One would have had a reasonable expectation of success because Maltzahn et al disclose the inclusion of Bacteroides thetaiotaomicron and because Vetizou showed that the presence of Bacteroides thetaiotaomicron was associated with efficacy of CTLA-4 checkpoint inhibitor immunotherapy.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645